Campbell, C. J., and Epes, J.,
concurring:
We concur in the opinion of the court except as to its conclusions with reference to that instruction which told the jury that “a mortal wound given with a deadly weapon, in the previous possession of the slayer, without any, or upon very slight, provocation, is, prima facie, wilful, deliberate and premeditated killing, and throws upon the accused the necessity of proving extenuating circumstances.”
We think this instruction is susceptible of being construed to mean that malice could be inferred by the jury from the possession by Evans, who was an officer, of a deadly weapon, and that the court committed prejudicial error in giving it.